USCA11 Case: 22-11557    Document: 30-1      Date Filed: 12/29/2022    Page: 1 of 11




                                                [DO NOT PUBLISH]

                                    In the
                 United States Court of Appeals
                         For the Eleventh Circuit

                           ____________________

                                 No. 22-11557
                           Non-Argument Calendar
                           ____________________

        SHERVONTAY ROUNDTREE,
                                                       Plaintiff-Appellant,
        versus
        SHARON BOWERS,
        Individual capacity,


                                                     Defendant-Appellee,


                           ___________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
USCA11 Case: 22-11557      Document: 30-1         Date Filed: 12/29/2022   Page: 2 of 11




        2                      Opinion of the Court                  22-11557

                       D.C. Docket No. 1-20-cv-63-AW-GRJ
                            ____________________

        Before JORDAN, GRANT and DUBINA, Circuit Judges.
        PER CURIAM:
               Appellant Shervontay Roundtree appeals from the district
        court’s order denying his motion for a new trial following a jury
        verdict in favor of Officer Sharon Bowers on Roundtree’s 42 U.S.C.
        § 1983 claim alleging that Officer Bowers violated Roundtree’s
        Fourth Amendment right by using excessive force on him. Round-
        tree argues that the district court abused its discretion by denying
        his motion in limine, by precluding him from introducing evidence
        of an investigatory report and by denying his motion for new trial.
        Having read the parties’ briefs and reviewed the record, we con-
        clude that the district court did not abuse its discretion in its evi-
        dentiary rulings in denying Roundtree’s motion in limine and its
        order denying Roundtree’s motion for new trial. Accordingly, we
        affirm the judgment entered on the jury’s verdict in favor of Bow-
        ers.
                                             I.

               We review the district court’s evidentiary rulings for an
        abuse of discretion. See Kropilak v. 21st Century Ins. Co., 806 F.3d
        1062, 1067 (11th Cir. 2015). We also review a district court’s treat-
        ment of a motion for new trial under a deferential abuse of discre-
        tion standard. Dear v. Q Club Hotel, LLC, 933 F.3d 1286, 1301
USCA11 Case: 22-11557      Document: 30-1      Date Filed: 12/29/2022     Page: 3 of 11




        22-11557               Opinion of the Court                         3

        (11th Cir. 2019). “Deference to the district court is particularly ap-
        propriate where a new trial is denied, and the jury's verdict is left
        undisturbed.” Id. (quotations omitted).

                                             II.
               Roundtree filed a complaint against Corrections Officer Sha-
        ron Bowers individually pursuant to 42 U.S.C. § 1983 for allegedly
        violating his right under the Fourth and Fourteenth Amendments
        to the U.S. Constitution to be free from excessive or unreasonable
        force while being held in custody at the Levy County Jail as a pre-
        trial detainee. The district court held a jury trial and Roundtree
        presented 2 videos and one witness in addition to himself. Round-
        tree testified that he was 19 years old and an inmate in the Levy
        County Jail in the J Dorm on March 19, 2018, the day of the inci-
        dent. His cell was located on the upstairs level of the dorm.
                Roundtree stated that the Officers ordered all the inmates in
        J Dorm to bring their laundry downstairs, and Roundtree was one
        of the last inmates to bring his laundry. Roundtree came down-
        stairs wearing a towel on his head, and Officer Bowers directed him
        to remove the towel from his head, but Roundtree refused and
        cursed at her. Officer Bowers asked him to remove the towel sev-
        eral more times before he complied and called Officer Bowers a
        “bitch.” Officer Mitchell, who was on duty with Officer Bowers,
        then handcuffed Plaintiff.
              Roundtree further testified that as Officer Mitchell was lead-
        ing him away, Officer Bowers grabbed his arm and pinched him.
USCA11 Case: 22-11557      Document: 30-1      Date Filed: 12/29/2022     Page: 4 of 11




        4                      Opinion of the Court                 22-11557

        Roundtree stated that he pulled his arm away but did not kick or
        head butt Officer Bowers. At this point, Roundtree testified that
        Officer Bowers pulled out her metal mace can and started hitting
        him on the head. Officer Mitchell then moved him to a corner,
        where Officer Bowers continued to hit him. Roundtree stated that
        he was angry during the incident, but he did not yell or threaten
        Officer Bowers. Other officers escorted Roundtree to the infir-
        mary, where Roundtree asked the staff to take pictures of his
        scratches and bruises. He stated that he did not refuse medical
        treatment.
                Officers Mitchell and Bowers testified that Roundtree was
        violating several institutional rules when he wore the towel on his
        head, refused to remove it, cursed at the officers, and caused a gen-
        eral disturbance. Both officers testified that they did not hit Round-
        tree. Officer Mitchell testified that Roundtree kicked him, and he
        heard Roundtree refuse medical treatment. Officer Mitchell did
        not notice any blood on Roundtree. Officer Bowers testified that
        Roundtree was belligerent and disrespectful to her, but she did not
        hit him during the encounter. She stated that at one point, she
        thought Roundtree was going to head butt her, and she pulled out
        her mace can but could not get it to open so she did not spray
        Roundtree. She called her supervisor, who testified that Round-
        tree’s anger was directed toward Officer Bowers and no other of-
        ficer. The supervisor testified that he did not see any injuries or
        blood on Roundtree. The nursing supervisor testified that Round-
        tree did not request any medical aide.
USCA11 Case: 22-11557      Document: 30-1       Date Filed: 12/29/2022     Page: 5 of 11




        22-11557                Opinion of the Court                         5

               The jury returned a verdict in favor of Officer Bowers.
        Roundtree filed a motion for new trial, which the district court de-
        nied. Roundtree filed a timely notice of appeal. He raises three
        issues on appeal: (1) whether the district court abused its discretion
        in denying his motion in limine; (2) whether the district court
        abused its discretion by precluding Roundtree from introducing
        into evidence a public investigatory report of the event in question;
        and (3) whether the district court abused its discretion in denying
        his motion for new trial.
                                         III.
           A. Motion in Limine
                In his motion in limine, Roundtree requested that the dis-
        trict court preclude any evidence of his prior arrests that did not
        result in conviction, any evidence of illicit drug and alcohol use,
        and any evidence of treatment for a sexually transmitted disease.
        After hearing from the parties on the motion, the district court
        ruled that the evidence was admissible because Roundtree alleged
        a claim for mental anguish. Later, Roundtree dismissed this claim,
        and the jury did not hear any of the evidence. On appeal, Round-
        tree argues that the district court abused its discretion in denying
        his motion in limine. The record demonstrates that the district
        court did not abuse its discretion in initially allowing this evidence,
        and if the district court erred in its initial ruling, any error was
        harmless.
USCA11 Case: 22-11557      Document: 30-1      Date Filed: 12/29/2022      Page: 6 of 11




        6                       Opinion of the Court                 22-11557

               We conclude that the district court correctly ruled the evi-
        dence did not meet the high standard to be excluded under FRE
        403, which has a "strong presumption in favor of admissibility.”
        United States v. Church, 955 F.2d 688, 703 (11th Cir. 1992). We
        will reverse only if the complaining party establishes that the evi-
        dentiary ruling resulted in a “substantial prejudicial effect” warrant-
        ing reversal of the jury’s verdict. Anderson v. WBMG-42, 253 F.3d
        561, 563 (11th Cir. 2001). “The moving party makes that showing
        by demonstrating that the error ‘probably had a substantial influ-
        ence on the jury's verdict.’” Burchfield v. CSX Transp., Inc., 636
        F.3d 1330, 1333 (11th Cir. 2011) (quoting Proctor v. Fluor Enters.,
        494 F.3d 1337, 1352 (11th Cir. 2007)). “Substantial prejudice goes to
        the outcome of the trial; where an error had no substantial influ-
        ence on the outcome, and sufficient evidence uninfected by error
        supports the verdict, reversal is not warranted.” United States v.
        Barton, 909 F.3d 1323, 1331 (11th Cir. 2018) (internal quotation
        marks omitted).
               Roundtree cannot meet his burden of showing that this evi-
        dentiary ruling had a substantial influence on the jury’s verdict be-
        cause the jury did not hear the evidence. Roundtree achieved his
        desired result – the jury heard none of the evidence he sought to
        exclude. Thus, this evidence had no effect on the outcome of the
        trial. Moreover, even if the district court erred in initially allowing
        this evidence, any error was harmless. As stated, the jury did not
        hear any evidence of Roundtree’s prior arrests, illicit drug and
USCA11 Case: 22-11557      Document: 30-1      Date Filed: 12/29/2022      Page: 7 of 11




        22-11557                Opinion of the Court                         7

        alcohol use, and his treatment for a sexually transmitted disease.
        Thus, Roundtree suffered no prejudice.
           B. Best evidence rule
               Roundtree contends that the district court abused its discre-
        tion by precluding the admission of an internal investigatory report
        in which an investigator stated that the videos of the incident
        showed that the officers hit Roundtree 16 times. The district court
        precluded this report under Federal Rule of Evidence 1002 (the best
        evidence rule). Under this rule, “[a]n original writing, recording,
        or photograph is required in order to prove its content unless these
        rules or a federal statute provides otherwise.” FRE 1002. This rule
        applies when a witness seeks to testify about the contents of a re-
        cording when the witness was not privy to the events described.
        See, e.g., Benjamin v. Thomas, 766 F. App’x. 834, 837 (11th Cir.
        2019).
                We conclude that the district court properly sustained Of-
        ficer Bowers’s objection to the excerpt from the Levy County Sher-
        iff’s Office internal investigation in which the investigator wrote, “I
        have watched the video and [Officer Bowers] struck [Roundtree]
        16 times.” In attempting to admit this report, Roundtree planned
        to prove the contents of the videos separate and apart from the vid-
        eos alone by a witness who was not privy to the events described
        by the videos. The district court determined the excerpt from the
        report violated the best evidence rule and properly excluded this
        evidence.
USCA11 Case: 22-11557       Document: 30-1      Date Filed: 12/29/2022      Page: 8 of 11




        8                       Opinion of the Court                  22-11557

                Further, there was no basis to establish that Lt. Tummond,
        the author of the excerpt from the report, was in a better position
        than the jury to interpret the surveillance videos admitted into ev-
        idence. Because Lt. Tummond was testifying as a lay witness, his
        testimony had to satisfy FRE 701(b), which requires that the evi-
        dence be helpful in determining a fact in issue. See FRE 701(a)-(b)
        (If a witness is not testifying as an expert, testimony in the form of
        an opinion is limited to one that is: (a) rationally based on the wit-
        ness's perception; and (b) helpful to clearly understanding the wit-
        ness's testimony or to determining a fact in issue). The videos were
        admitted into evidence and the jury was able to view the videos
        and make an independent determination of its contents. Thus, be-
        cause Lt. Tummond’s opinion would have usurped the jury’s role
        instead of being helpful, the district court correctly found that Lt.
        Tummond’s statement was not simply a statement of fact; rather,
        it was a statement of Lt. Tummond’s opinion of what transpired in
        the videos. Accordingly, we conclude that the district court did not
        abuse its discretion in precluding Lt. Tummond’s report.
            C. Motion for New Trial
               Roundtree contends that the district court abused its discre-
        tion by denying his motion for new trial. He claims that the evi-
        dence was overwhelming that Officer Bowers used excessive force
        on him during the incident in question. It is within a district court's
        discretion to grant a new trial if it finds a jury's “verdict is against
        the great, not merely the greater weight of the evidence.” Auto-
        Owners Ins. Co. v. Se. Floating Docks, Inc., 571 F.3d 1143, 1145
USCA11 Case: 22-11557      Document: 30-1     Date Filed: 12/29/2022     Page: 9 of 11




        22-11557               Opinion of the Court                        9

        (11th Cir. 2009). If the jury's verdict is supported by the evidence,
        then it is immaterial that we or the district judge would have ar-
        rived at the same verdict because it is not our place to substitute
        our judgment for that of the jury. Id.
                The evidence presented by Roundtree and Officer Bowers
        demonstrated the force used included verbal commands, hand-
        cuffs, hands-on escort, an unsuccessful attempt to use mace spray,
        and hand strikes. Officer Mitchell testified that once Roundtree
        was behind the vestibule door, Officer Bowers could not reach him
        and any striking motions did not connect with Roundtree, who was
        directly in front of Officer Mitchell and in his view. Roundtree tes-
        tified that after he was placed in handcuffs, he was under control
        and did not pose a threat to Officer Bowers or anyone else. How-
        ever, this testimony was contradicted in part by Roundtree, who
        testified that he jerked away after Officer Mitchell placed him in
        handcuffs.
                The testimony of all the officers involved contradicted
        Roundtree’s assertion that he posed no threat to Officer Bowers or
        anyone else. They all testified that placing handcuffs on an individ-
        ual does not eliminate all possible threat because the individual can
        continue to use his head, mouth, body, and legs to resist or harm
        officers. The testimony of Officer Bowers and Officer Mitchell es-
        tablished that Roundtree used his head, body, and legs to continue
        resisting both officers. These officers also testified that Roundtree
        was never compliant at any time while he was near Officer Bowers
        during the incident.
USCA11 Case: 22-11557     Document: 30-1      Date Filed: 12/29/2022     Page: 10 of 11




        10                     Opinion of the Court                 22-11557

                The record further shows that the only testimony of Round-
        tree’s injuries was from Roundtree himself. He stated that the of-
        ficers struck him multiple times, that he had lumps on his head, and
        that he received no medical treatment while at the Jail. Roundtree
        did not present any photographic evidence of his alleged injuries
        although he stated that he asked the infirmary personnel to take
        pictures of his injuries.
                In reviewing the district court’s decision whether to grant a
        new trial, “our application of this more rigorous standard of review
        ensures the district court does not simply substitute its own credi-
        bility choices and inferences for the reasonable choices and infer-
        ences made by the jury.” Auto-Owners Ins. Co., 571 F.3d at 1145.
        Roundtree’s argument, in essence, challenges the jury’s determina-
        tion to give greater weight to testimony unfavorable to his claim
        as opposed to giving greater weight to his interpretation of the ev-
        idence. Thus, Roundtree’s motion for new trial asked the court to
        substitute its own credibility choices for the jury’s reasonable cred-
        ibility decisions and substitute its own judgment for the jury’s de-
        termination. The district court correctly refused to do so. The dis-
        trict court properly ruled that the verdict in this case was not
        against the great weight of the evidence and properly denied
        Roundtree’s motion for new trial.
                                            IV.
              The record demonstrates that the district court did not
        abuse its discretion by denying Roundtree’s motion in limine, by
        precluding the introduction of the investigatory report, and by
USCA11 Case: 22-11557    Document: 30-1     Date Filed: 12/29/2022   Page: 11 of 11




        22-11557              Opinion of the Court                     11

        denying Roundtree’s motion for new trial. Accordingly, for the
        aforementioned reasons, we affirm the district court’s judgment
        entered on the jury’s verdict in favor of Officer Bowers on Round-
        tree’s 42 U.S.C. § 1983 claim.
              AFFIRMED.